UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6480


NEKITA ANTONIO WHITE,

                Petitioner - Appellant,

          v.

DIRECTOR OF DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00804-TSE-TRJ)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nekita Antonio White, Appellant Pro Se.   Michael Thomas Judge,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nekita        Antonio    White       seeks   to        appeal    the   district

court’s    order     denying     relief     on    his    28    U.S.C.       § 2254    (2012)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a     substantial      showing          of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that White has not made the requisite showing.                             Accordingly, we

deny White’s motion for a certificate of appealability, deny his

motion to proceed in forma pauperis, and dismiss the appeal.                               We

dispense     with        oral   argument     because          the     facts    and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3